DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,834,391 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
The Double Patenting Rejections of Claims 1-20 are withdrawn in view of the accepted terminal disclaimer filed on 12/28/2021.
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. 
Applicant submits “the Office Action first discussed the Examiner-written phrase, "selecting . . . a second set of 3D blocks that partition at least a second portion of the scene and that each have a different combination of presentation time and presentation location," which improperly broadens the above-quoted claim element to an Examiner-chosen level of breadth, describes much more than what is recited in the above-quoted claim element, and thus makes no contribution to any "searching comparison of the claimed invention --- including all its limitations --- with the teaching of the prior art.” (Remarks, p. 10). 
The examiner disagrees with Applicant’s premises and conclusion.  

(1) “the scope and content of the prior art,” - Kirk discloses "selecting . . . a second set of 3D blocks that partition at least a second portion of the scene and that each have a different combination of presentation time and presentation location". 
(2) "differences between the claimed subject matter and the prior art," - Kirk does not explicitly disclose “a second set of 3D blocks that partition at least a second portion of the 3D object”. In other words, Kirk teaches a second set of 3D blocks that partition at least a second portion of a scene, but not a specific 3D object within the scene. 
(3) "the level of ordinary skill in the art," and ( 4), where in evidence, "secondary considerations." – the secondary reference Han teaches a first set of blocks partitioning at least a first portion of the 3D Object (Fig. 5A, the segments (i.e. the blocks) within the shaded area 510 partitioning an object 508), and recites  “FIG. 5A depicts a schematic representation 500 of a portion of a sequence of immersive video frames that have been spatially segmented, including an object and a field of view.” (¶80). Further, Han taches obtaining a second set of blocks (i.e. some unshaded segments 506) for a different view of the same object 508 when the object moves, and recites “ if the example object 508 were moving to the left, the extra unshaded segments 506 of the field of view 512 would provide some buffer region to accommodate or otherwise anticipate movement along the trajectory.” (¶85). Although Han teaches 2D blocks instead of 3D blocks, Han teaches the idea of replacing a first set of blocks with a second set of blocks that partition the same object 508 if the object moves. Kirk discloses a set of the first set blocks being replaced by a second set of blocks (ABS), where the blocks are 3D blocks. It would have been obvious to one with ordinary skill, the same object and render the second view of the object (taught by Han). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Applicant submits “In Kirk, a ''block description file includes block descriptions of all blocks within a predefined time period." That is, the exclusively cited paragraph 0057 of Kirk simply discusses downloading a second file of block descriptions after having already received a first file of block descriptions. No selection of blocks is mentioned; only downloading or receiving of files of block descriptions is discussed. Merely downloading or receiving block descriptions is not the same as selecting the blocks to be described by such block descriptions, and performance of the former does not explicitly or inherently result in the latter." (Remarks, p. 11). 
The examiner disagrees with Applicant’s premises and conclusion.
The second file of block descriptions that Kirk discloses is not any random set of blocks. As disclosed in the abstract, a second set of blocks are visible blocks selected from a set blocks. ABS recites “(i) receiving at least one block description file from a content server, (ii) processing each block description in the at least one block description file, to determine the visible blocks that are selected from a set of blocks, that are capable of being visible to a viewer of the client device during the predefined time period, based on a 3D position, size, and an orientation of each block in the set of blocks and at least one view parameter of a user of the client device, (iii) transmitting a 
Applicant argues that “Specifically, this second Examiner-written phrase removed the explicitly recited requirement that the first and second sets of blocks actually "partition" different portions of the same 3D object." (Remarks, p. 11). 
The examiner disagrees with Applicant’s arguments.
The independent claim 1 recites “the first set of 3D blocks partitioning at least a first portion of the 3D Object . . . a second set of 3D blocks that partition at least a second portion of the 3D object”. In the Claim both the first and second sets of blocks partition “at least a first/second portion of the 3D Object”. Firstly, at least a portion includes the whole object. Secondly, the first portion and the second portion could be the same portion. The claim does not explicitly recite they are different portions.
The arguments regarding independent claims 11, 13, 15, 17, and 19 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 20190166410 A1), in view of Han et al. (US 20190102944 A1), in view of Casagrande et al. (US 20100158484 A1), and further in view of Sasaki et al. (US 20110013884 A1).

Regarding Claim 1, Kirk discloses A method (ABS reciting “A processor-implemented method”) comprising: 
detecting, by one or more processors, that a first view of a three-dimensional (3D) object is to be replaced by a second view of the 3D object, the first set of 3D blocks partitioning at least a first portion of the 3D object and each having a different combination of presentation time and presentation location;  (¶7 disclosing determining a set of visible blocks to be displayed, and reciting “a processor-implemented method for streaming a set of blocks of volumetric video that correspond to a predefined time period from a content server … processing each block description in the at least one block description file, at the client device, to determine the visible blocks selected from the set of blocks that are visible to a viewer of the client device within the predefined time period.” Further, ¶57 disclosing downloading a second set of blocks for a second time period, and reciting “the client device 104 downloads a second block description file (e.g. block data 1-2 s as shown in FIG. 5) for a second predefined time period 504. In the example shown in FIG. 5, the second predefined time 
selecting, by the one or more processors, a second set of 3D blocks that partition at least a second portion of the scene and that each have a different combination of presentation time and presentation location, the selected second set including a second 3D block; (¶57 disclosing downloading a second set of blocks, and reciting “the client device 104 downloads a second block description file (e.g. block data 1-2 s as shown in FIG. 5) for a second predefined time period 504. In the example shown in FIG. 5, the second predefined time period 504 is 1-2 s. In some embodiments, halfway through rendering the video for 0-1 s, the client device 104 performs a second test render (e.g. test render 1 as shown in FIG. 5) to determine visible blocks from the second block description file for the second predefined time period 504 (e.g. 1-2 s)”)).
However, Kirk does not explicitly disclose the first and second set of blocks are different view of the same object; and causing, by the one or more processors, the second 3D block to be rendered in the second view of the 3D object.
Han teaches a first set of blocks representing a portion of a sequence immersive video frames, and recites  “FIG. 5A depicts a schematic representation 500 of a portion of a sequence of immersive video frames that have been spatially segmented, including an object and a field of view. The example includes a group or “chunk” 502 of three successive immersive video frames 504a, 504b, 504c, generally 504.” (¶80). Further, Han teaches obtaining a second set of blocks for a different view of the same 504a of the video chunk 502, can be applied to the remaining number of video frames 504 of the video chunk 502. The process can be repeated for successive chunks, e.g., selecting a new group of segments for transport, and using the same newly selected group of segments for each of the video frames 504 of the subsequent video chunk 502, and so on.” (¶81), and further recites “if the example object 508 were moving to the left, the extra unshaded segments 506 of the field of view 512 would provide some buffer region to accommodate or otherwise anticipate movement along the trajectory.” (¶85). Thus, Han teaches a first set of blocks and a second set of blocks are for the same object. 
Han teaches a first set of blocks partitioning at least a first portion of the 3D Object (Fig. 5A, the segments (i.e. the blocks) within the shaded area 510 partitioning an object 508), and recites  “FIG. 5A depicts a schematic representation 500 of a portion of a sequence of immersive video frames that have been spatially segmented, including an object and a field of view.” (¶80). Further, Han taches obtaining a second set of blocks (i.e. some unshaded segments 506) for a different view of the same object 508 when the object moves, and recites “ if the example object 508 were moving to the left, the extra unshaded segments 506 of the field of view 512 would provide some buffer region to accommodate or otherwise anticipate movement along the trajectory.” (¶85). Although Han teaches 2D blocks instead of 3D blocks, Han teaches the idea of replacing a first set of blocks with a second set of blocks that partition the same object 508 if the object moves. Kirk discloses a set of the first set blocks being replaced by a second set of blocks (ABS), where the blocks are 3D blocks.
the same object and render the second view of the object (taught by Han). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Kirk in view of Han does not explicitly disclose inserting, by the one or more processors, the selected second 3D block before the first set of 3 D blocks.
Casagrande teaches “methods and apparatus for the identification of locations in a presentation stream based on metadata associated with the presentation stream. Locations within a presentation stream are identified using signature data associated with the presentation stream.” (ABS). Further, Casagrande teaches the video data having a presentation time, and a second data 918 is provided for rendering based on the presentation time of data 916 and the presentation time of data 918. (¶86, Claim 10). In addition, ¶24 recites “In various embodiments, identified portions of a presentation stream may be utilized for skipping segments of content during presentation, insertion of supplemental or substitute content within various locations of the presentation stream, selective presentation of specific segments of the presentation stream, presentation of segments of content in non-sequential order and the like.” and ¶34 recites “a user may designate a different presentation order for the segments of the A/V stream than the original presentation order of the segments. This allows the user to reorder the content of an A/V stream.” In other words, segments of the A/V stream (corresponding to 3D blocks of the stream) may be reordered (i.e. inserted non-
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Kirk in view of Han) to include a presentation time with each of the 3D data blocks and provide the data based on the presentation time and the segments of the A/V stream being inserted non-sequentially (taught by Casagrande). The suggestions/motivations would have been to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and to solve the problem describe in ¶2, “However, the user performs this function manually, for example, using a fast forward button of a remote control associated with the DVR. This manual fast forwarding is an inconvenience for the user. Further, manual fast forwarding by a user often leads to inaccurate results, because the user may fast forward past portions of the recording they desire to watch, or may resume playback during the portion of the recording that they want to skip over.” 
However, Kirk in view of Han and Casagrande does not disclose a buffer that stores the first set of 3D blocks and the second 3D block.
It is well-known to POSITA that buffer is used for 3D video play. In addition, Sasaki teaches “FIGS. 66A and 66B are graphs showing the change in data amounts DA1 and DA2 accumulated in the read buffers 4921 and 4922 during playback processing of a 3D extent block in L/R mode by the playback processing system shown in FIG. 65” (¶85).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Kirk in view of Han and  

Regarding Claim 2, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
a first 3D block in the first set of 3D blocks has a first presentation time, and the second 3D block has a second presentation time earlier than the first presentation time of the first 3D block; and 
the second 3D block is non-sequentially inserted into the buffer in response to the second presentation time of the second 3D block being earlier than the first presentation time of the first 3D block.
(Casagrande teaches the video data having a presentation time, and a second data 918 is provided for rendering based on the presentation time of data 916 and the presentation time of data 918. (¶86, Claim 10). In addition, ¶24 recites “In various embodiments, identified portions of a presentation stream may be utilized for skipping segments of content during presentation, insertion of supplemental or substitute content within various locations of the presentation stream, selective presentation of specific segments of the presentation stream, presentation of segments of content in non-sequential order and the like.” and ¶34 recites “a user may designate a different presentation order for the segments of the A/V stream than the original presentation order of the segments. This allows the user to reorder the content of an A/V stream.” In other words, segments of the A/V stream (corresponding to 3D blocks of the stream) 

Regarding Claim 3, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the first view depicts the first portion of the 3D content, the first portion being visible within a first viewing frustum; (Kirk, ABS reciting “to determine the visible blocks that are selected from a set of blocks, that are capable of being visible to a viewer of the client device during the predefined time period, based on a 3D position, size, and an orientation of each block in the set of blocks and at least one view parameter of a user of the client device”, ¶45 reciting “the visible blocks are visible from a set of view parameters that are selected from a position, an orientation, a field of view, …. A field of view at a given point in time may form a viewing frustum”, and ¶7 reciting “a processor-implemented method for streaming a set of blocks of volumetric video that correspond to a predefined time period from a content server … processing each block description in the at least one block description file, at the client device, to determine the visible blocks selected from the set of blocks that are visible to a viewer of the client device …The visible blocks are determined based on the 3D position and the orientation of each block in the set of blocks and at least one view parameter of a user of the client device”)
the second view depicts the second portion of the 3D content, the second portion being visible within a second viewing frustum; (Kirk, ABS reciting “to determine the visible blocks that are selected from a set of blocks, that are capable of being visible to a viewer of the client device during the predefined time period, based on a 3D position, size, and an orientation of each block in the set of blocks and at least one view parameter of a user of the client device”, ¶45 reciting “the visible blocks are visible from a set of view parameters that are selected from a position, an orientation, a field of view, …. A field of view at a given point in time may form a viewing frustum”, and further ¶57 reciting “the client device 104 downloads a second block description file (e.g. block data 1-2 s as shown in FIG. 5) for a second predefined time period 504. … determine visible blocks from the second block description file for the second predefined time period 504 (e.g. 1-2 s)”) and
the first and second viewing frustums differ in at least one of viewing direction relative to the 3D content or viewing position relative to the 3D content. (Kirk, ¶7 reciting “The visible blocks are determined based on the 3D position and the orientation of each block in the set of blocks and at least one view parameter of a user of the client device.” And ¶45 reciting “the visible blocks are visible from a set of view parameters that are selected from a position, an orientation, a field of view, …. A field of view at a given point in time may form a viewing frustum”. Thus Kirk teaches different viewing frustum differ in at least one of viewing position or viewing orientation.)

Regarding Claim 5, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the selecting of the second set of 3D blocks includes:
accessing manifest data that describes representations of the 3D object, the representations differing in visual quality; (Kirk, ¶10 reciting “the first number (N) of values of the at least one view parameter are predefined by a content creator, and each of the first number (N) of visible bocks videos is rendered with respect to a different value of the at least one view parameter.”, further, ¶11 disclosing multiple representations of a 3D object, and reciting “each of the first number (N) of visible blocks videos is downsampled and re-encoded a second number (M) of times at the second number (M) of pairs of resolution and bitrates.”)
selecting a representation of the 3D object among the multiple representations of the 3D object, the manifest data correlating the selected representation of the 3D object to the second 3D block; and
selecting the second 3D block based on its correlation with the selected representation of the 3D object.
(Kirk, ¶11 reciting “The user may request a resolution and bitrate that are consistent based on network bandwidth and resolution of a rendered image.” Further, ¶17 reciting “The at least one block description file may include at least one resolution and at least one bitrate. For each block in the set of blocks, a block description for each block includes a 3D position, size, and an orientation of each block. The visible blocks are a subset of the set of blocks, that are capable of being visible to the user during the predefined time period. The selected visible blocks that are visible to the viewer of the client device are transmitted as a video based on a resolution and a bitrate that is requested by the client device.”)

Regarding Claim 6, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 5, wherein:
the representations of the 3D object differ from each other in at least one of bitrates, spatial resolutions, or temporal resolutions; (Kirk, ¶7, ¶11 and ¶17 disclosing multiple representations differ from each other in at least one bitrates and at least one resolution.) and
the selecting of the representation of the 3D object is based on at least one of a bitrate of the representation, a spatial resolution of the representation, or a temporal resolution of the representation.(Kirk, ¶17 reciting “The selected visible blocks that are visible to the viewer of the client device are transmitted as a video based on a resolution and a bitrate that is requested by the client device.”)

Regarding Claim 7, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the selecting of the second set of 3D blocks includes: 
accessing an index that indicates a presentation location of the second 3D block; (Casagrande, ¶26 reciting “a receiving device receives location information referencing a location within the first presentation stream. For example, the location information may be received separately from the first presentation stream. Additionally received is a signature of a portion of a presentation stream corresponding with the location. As used herein, a signature refers to characteristics of a waveform or data that help identify an event or condition.”) and
selecting the second 3D block based on its presentation location. (Casagrande, ¶27 reciting “the receiving device identifies portions of the presentation stream based on the identified location, such as boundaries of segments of content or insertion locations of supplemental content.”)

Regarding Claim 8, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein: 
the selecting of the second set of 3D blocks includes: 
accessing an index that indicates a normal vector of the second 3D block; 
and selecting the second 3D block based on its normal vector.
(Han, ¶85 teaching determining a vector associated with the object movement to select the second block, and reciting “Such values and/or estimates can be used to position the field of view 512, e.g., adding extra or filler segments based on a direction and/or rate of change in position. Thus, if the example object 508 were moving to the left, the extra unshaded segments 506 of the field of view 512 would provide some buffer region to accommodate or otherwise anticipate movement along the trajectory.” In addition, Kirk discloses selection of a second 3D block for rendering at a second time (¶57). It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Kirk and Han, and to select the second 3D block based on a normal vector of the second 3D block based on an estimation of the object movement. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 9, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the selecting of the second set of 3D blocks includes: 
calculating a utility score of the second 3D block; (Kirk, ¶45 disclosing “a predefined allowable deviation from a specified resolution” corresponding to a utility score, and reciting “The content server 110 receives the request from the client device 104 and transmits the visible blocks video to the client device 104. In some embodiments, the transmitted visible blocks video having the resolution that is within the predefined allowable deviation from a specified resolution that is specified by the client device 104.”) and 
selecting the second 3D block based on its calculated utility score.
	(Kirk, ¶45 disclosing selection of a subset of visible blocks, and reciting “The visible blocks video contains a subset of blocks that are capable of being visible to the user 102 during the predefined time period and a desired resolution and bitrate.”)

Regarding Claim 10, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the selecting of the second set of 3D blocks includes: 
calculating a visibility score of the second 3D block; (Kirk, ¶56 reciting “The visibility test is based on at least one view parameter that is selected from (i) a virtual camera position, (ii) a virtual camera orientation, (iii) a virtual camera field of view, (iv) a rate of change of the virtual camera position, (v) the rate of and 
selecting the second 3D block based on its calculated visibility score. (Kirk, ¶45 disclosing selection of a subset of visible blocks, and reciting “The visible blocks video contains a subset of blocks that are capable of being visible to the user 102 during the predefined time period and a desired resolution and bitrate.”)

Claim 11, has similar limitations as of Claim(s) 1 except it is a CRM claim (Kirk, ¶28 reciting “one or more non-transitory computer readable storage mediums storing one or more sequences of instructions, which when executed by one or more processors, causes a processor-implemented method for streaming a set of blocks of volumetric video that correspond to a predefined time period from a content server”), therefore it is rejected under the same rationale as Claim(s) 1.

Claim 12, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.

Regarding Claim 13, Kirk in view of Han, Casagrande and Sasaki discloses A system (Kirk, ¶67 reciting “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus”) comprising: 
one or more processors; and 
a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: (Kirk, ¶67 reciting “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus”)
detecting that a first view of a three-dimensional (3D) object is to be replaced by a second view of the 3D object, the first view corresponding to a first set of 3D blocks stored in a buffer, the first set of 3D blocks partitioning at least a first portion of the 3D object and each having a different combination of presentation time and presentation location; selecting a second set of 3D blocks that partition at least a second portion of the 3D object and that each have a different combination of presentation time and presentation location, the selected second set including a second 3D block; inserting the selected second 3D block into the buffer that already stores the first set of 3D blocks; and causing the second 3D block to be rendered in the second view of the 3D object.
(See Claim 1 rejections for detailed analysis)
Claim 14, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.

Regarding Claim 19, Kirk in view of Han, Casagrande and Sasaki discloses A system  (Kirk, ¶67 reciting “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus”)comprising: 
one or more processors; and 
a memory storing instructions that, when executed by at least one processor among the one or more processors, cause the system to perform operations comprising: (Kirk, ¶67 reciting “A data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus”)
providing a first set of three-dimensional (3D) blocks that correspond to a first view of a 3D object, that partition at least a first portion of the 3D object, and that each have a different combination of presentation time and presentation location; a first 3D block that has a first presentation time; (Kirk, ¶60 disclosing the client device being provided a first set of 3D blocks, and reciting “the visible blocks video is transmitted to the client device 104”. In addition, ¶3 disclosing volumetric video, and reciting “Volumetric video, or free viewpoint video, captures a representation of surfaces in 3 dimensional (8D) space, and combines the visual quality of photography with the immersion and interactivity of 3D content. Volumetric video may be captured using multiple cameras to capture surfaces inside a defined volume by filming from multiple viewpoints and interpolating over space and time. Alternatively, volumetric video may be created from a synthetic 3D model. One of the features of volumetric video is the ability to view a scene from multiple angles and perspectives.” Thus the visible blocks video would collectively enclose at least a first portion of the 3D content. Fig. 7. Also see Claim 1 rejections for detailed analysis.)
detecting a request for a second 3D block, the request resulting from selection of a second set of 3D blocks based on a detection that a second view of the 3D object is to replace the first view of the 3D object, the selected second set of 3D blocks partitioning at least a second portion of the 3D object and each having a different combination of presentation time and presentation location; and
 providing, in response to the request, the requested second 3D block, the provided second 3D block being rendered in the second view of the 3D object.
(See Claim 1 rejections for detailed analysis.)

Claim 15, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 16, has similar limitations as of Claim(s) 3 and 19, therefore it is rejected under the same rationale as Claim(s) 3 and 19.
Claim 17, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 20, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirk in view of Han, Casagrande, Sasaki, and further in view of Boulkenafed et al. (US 20170178400 A1).

Regarding Claim 4, Kirk in view of Han, Casagrande and Sasaki discloses The method of claim 1, wherein:
the 3D object is enclosed by a 3D bounding volume; (Kirk, ¶40 reciting “the block-based volumetric video format supports compression of time-varying surface data based on a surface representation. In some embodiments, the surface representation includes a 2 dimensional surface that is embedded in 3 dimensions as a height field and contained in an oriented bounding box.”)
the first set of 3D blocks occupies at least a first portion of the 3D space, the first set of 3D blocks being renderable during a first time period that includes their corresponding presentation times and within a first viewing frustum that includes their corresponding presentation locations; and
the second set of 3D blocks occupies at least a second portion of the 3D space, the second set of 3D blocks being renderable during a second time period that includes their corresponding presentation times and within a second viewing frustum that includes their corresponding presentation locations.
(See Claim 1 rejections for detailed analysis)
However, Kirk in view of Casagrande and Sasaki does not explicitly disclose the 3D content includes a 3D point cloud.
It is well-known to POSITA that 3D content represented by 3D point cloud. In addition, Boulkenafed teaches “Geometry streaming can use many strategies to transmit the content of a 3D scene. …Examples of involved technologies in such strategy are progressive meshes, terrain displacement mapping, voxel based point cloud,” (¶6).

Claim 18, has similar limitations as of Claim(s) 17 and 4, therefore it is rejected under the same rationale as Claim(s) 17 and 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611